Pierce, J., dissenting: This case again raises the question: Whether, under the system for Courts of Appeals review and venue which Congress has provided in respect of decisions of this Court, and also under judicial tradition, this Court should, in deciding the second of two successive parallel cases that have originated within the jurisdictional area of the same circuit of the Courts of Appeals, follow such controlling circuit’s decision in the first of these parallel cases, wherein the decision of this Court was reversed. I think this question should be answered in the affirmative; and accordingly, that the instant case should have been decided by this Court in conformity with the decision of the Ninth Circuit in Crowther v. Commissioner, 269 F. 2d 292 (1959), reversing the decision of this Court therein, which is reported in 28 T.C. 1293. The Growther case and the instant case are, in my view, substantially identical, as regards their facts, the issue presented, and the taxable years and statutory provisions involved; and indeed this Court, in discussing the Growther case in its opinion herein, did not attempt to distinguish the two cases. In both cases, the taxpayer resided in Mendocino County, California — one lived in the town of Fort Bragg, and the other in the town of Mendocino which was about 11 miles distant. Both taxpayers were employed in logging operations (one as a “faller” and “bucker,” and the other as a “choker setter”). And each traveled long distances each day by automobile or jeep, to various shifting jobsites in the woods where trees were being felled and the logs were being loaded onto trucks. In both cases, it was necessary for the taxpayer to travel by private conveyance, for there was no available public transportation; and in neither case was the taxpayer reimbursed for his traveling expenses. In the Growther case the taxpayer carried some tools with him, while in the instant case no tools were carried; but the Court of Appeals did not base its decision on such distinction. In both cases, no living accommodations were available at the jobsite for either the taxpayer or his family, The issue presented for decision in each of the two cases was the same, i.e.: Whether the taxpayer’s unreimbursed expenses of traveling between his residence and the various jobsites in the woods, were deductible as “traveling expenses * * *while away from home in pursuit of a trade or business,” within the meaning of section 23(a) (1) (A) of the 1939 Code, and the corresponding provisions of the 1954 Code, which the Court of Appeals found to have been carried over to this latter Code without substantive change. In the Growther case the taxable years involved were 1951 and 1954; while in the instant case, the years involved were 1951 and 1953. In the Growther case, the Ninth Circuit, after setting forth an extensive review of the statutes, the pertinent judicial authorities, and a published ruling of the Treasury Department, reversed the decision of this Court and held that the disputed traveling expenses were deductible. In the instant case however, this Court has expressed disagreement with certain of the Ninth Circuit’s views; and, notwithstanding the reversal of its decision in the Growther case, it has held that the disputed traveling expenses are not deductible. The result is, that the two taxpayers have been accorded unequal tax treatment; and that the taxpayer in the instant case must now, if he is to attain equal tax treatment, bear the burden and expense of carrying a new appeal to the same controlling Circuit. This result, it seems to me, is not warranted under our judicial tradition. Two Courts of Appeals have heretofore admonished this Court, in no uncertain terms, that it is the duty of this Court to follow the settled law of the controlling circuit. Stacey Mfg. Co. v. Commissioner, 237 F. 2d 605 (C.A. 6, 1956); and Sullivan v. Commissioner, 241 F. 2d 46 (C.A. 7, 1957), affirmed without discussion of this point in 356 U.S. 27 (1958). In the Stacey case, the Sixth Circuit said, in part: the Tax Court of the United States is not lawfully privileged to disregard and refuse to follow, as the settled law of the circuit, an opinion of the court of appeals for that circuit. * * * The desire of the tax court to establish by its decisions a uniform rule does not empower it to disregard the decisions of its several reviewing courts of appeals. It is for the Supreme Court of the United States — and for that tribunal alone — to review and reverse decisions of the courts of appeals of the United States in their respective jurisdictions. Until the Supreme Court reverses a rule by a court of appeals for its circuit, that rule must be followed by the tax court. The Seventh Circuit in its opinion in the Sullivan case, made a similar statement. No contrary statement of any appellate court has been found. I believe that, in the circumstances here present, this Court should have regarded the Ninth Circuit’s decision in the Growther case to be here controlling; and that it should have decided the present case in favor of the petitioners.